       Case 2:17-cr-00037-FB-PMW Document 625 Filed 08/23/19 Page 1 of 2



Kathryn N. Nester (Utah Bar #13967)
Executive Director
Federal Defenders of San Diego, Inc.

Scott Keith Wilson, Federal Public Defender (#7347)
Robert K. Hunt, Assistant Federal Public Defender (#5722)
Daphne A. Oberg, Assistant Federal Public Defender (#11161)
Office of the Federal Public Defender
District of Utah
46 W. Broadway, Ste. 110
Salt Lake City, UT 84101
Attorneys for Claud R. Koerber
________________________________________________________________________

                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                           MOTION FOR REVIEW OF
                                                      DETENTION BY DISTRICT
   Plaintiff,                                                COURT

  v.

  CLAUD R. KOERBER,                                      Case No. 2:17-cr-00037 FB

   Defendant.



       Pursuant to 18 U.S.C. § 3145(b) and Local Rule of Criminal Procedure 57-16, Mr.

Koerber respectfully asks this Court to conduct a de novo review of the detention

decision made by Magistrate Judge Paul M. Warner on May 31, 2019 resulting in the

detention and incarceration of Mr. Koerber since that date.

       “If a person is ordered detained by a magistrate judge . . . the person may file, with

the court having original jurisdiction over the offense, a motion for revocation or

amendment of the order.” § 3145(b). Motions for review of detention orders, “shall be
      Case 2:17-cr-00037-FB-PMW Document 625 Filed 08/23/19 Page 2 of 2



determined promptly.” Id. This Court must apply a de novo standard to its review of a

magistrate court’s detention decision. United States v. Cisneros, 328 F.3d 610, 616 n.1

(10th Cir. 2003).

       Out of an abundance of caution, Mr. Koerber files this motion in compliance with

the deadline set out by this Court. Mr. Koerber has twice requested and received

extensions of time to file objections pursuant to Rule 59. However, in light of the Tenth

Circuit’s recent ruling in United States v. Doby, 928 F.3d 1199 (July 8, 2019), Rule 59

time limits do not apply to § 3145 motions.

       Mr. Koerber anticipates filing a memorandum in support of this motion in the

coming week laying out his grounds for release. Given that the district court judge in this

matter is in New York, this notice is given to appraise both this Court and the

government of the forthcoming memorandum so that appropriate scheduling can be

anticipated.

       Mr. Koerber respectfully requests a hearing before the district court on this matter.

He further requests that the Court allow him time after the hearing for additional briefing,

if necessary.

       Respectfully submitted this 23rd day of August, 2019.



                                          /s/ Kathryn N. Nester
                                          Kathryn N. Nester
                                          Executive Director
                                          Federal Defenders of San Diego, Inc.




                                              2
